 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON, et al.,                        No. 2:18-cv-02200-TLN-DB
12                       Plaintiffs,

13           v.                                        ORDER
14    KRISTA MITCHELL,

15                       Defendant.

16

17          The matter was referred to a United States Magistrate Judge. (ECF No. 19.) On

18   November 29, 2018, the magistrate judge filed findings and recommendations herein which were

19   served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days after service of the findings and

21   recommendations. (ECF No. 24.) Defendant has filed objections to the findings and

22   recommendations. (ECF No. 25.)

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                      1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The findings and recommendations filed November 29, 2018 (ECF No. 24) are adopted

 3   in full; and

 4             2. Defendant’s August 13, 2018 motion to proceed in forma pauperis (ECF No. 2) is

 5   denied.

 6
     Dated: February 4, 2019
 7

 8

 9                                      Troy L. Nunley
                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
